Citation Nr: 0101396	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 235A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).  


REMAND

The issue before the Board is whether the veteran is entitled 
to special monthly compensation for his service-connected 
permanent ileostomy, RLQ, residual of total colectomy via 
abdomino-perineal resection.  Increased compensation is 
payable to a veteran in need of regular aid and attendance as 
the result of a service-connected disability.  38 U.S.C.A. § 
1114(r) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(h) 
(2000).  The following factors will be accorded consideration 
in determining that need: inability of veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of veteran to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (2000).

Special monthly compensation is also payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.

In this case, since November 1959, the veteran has been 
evaluated as 100 percent disabled due to his service-
connected "permanent ileostomy, RLQ, residual of total 
colectomy via abdomino-perineal resection."  He claims that 
this disability necessitates regular aid and attendance and 
renders him confined to his nursing home, where he will 
remain the rest of his life.  The veteran disputes the RO's 
finding that nonservice-connected, rather than service-
connected, disabilities necessitate regular aid and 
attendance.  He posits that he receives dialysis three times 
weekly due to his service-connected disability, and that this 
medical need alone necessitates aid and attendance.  

In May 1999, the veteran was evaluated by a physician for the 
purpose of determining whether the veteran was housebound 
and/or needed regular aid and attendance.  The physician 
concluded that the veteran required the daily personal health 
care services of a skilled provider.  As the record stands, 
however, it is unclear whether the veteran's service-
connected disability, alone, renders him in such need.  In 
her report, the physician referred to multiple medical 
problems before concluding that the veteran was in need of 
aid and attendance.  She confirmed that the veteran received 
dialysis thrice weekly, but did not indicate whether the 
veteran's need for dialysis was related to his service-
connected disability, as alleged.  A Remand is thus necessary 
to determine whether the veteran's service-connected 
disability, alone, renders him in need of regular aid and 
attendance. 

In addition, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duty to assist a claimant in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  To date, the 
RO has not yet considered the veteran's claim pursuant to, or 
undertaken any additional development required by, the 
Veterans Claims Assistance Act of 2000.  Accordingly, while 
this claim is being remanded for the purpose previously 
noted, the RO should accomplish any additional development 
required by the Veterans Claims Assistance Act of 2000, 
including, if appropriate, requesting the veteran to aid in 
obtaining any additional evidence in support of his claim.

This case is REMANDED to the RO for the following 
development:

1.  The RO should transfer the veteran's 
claims file to an appropriate specialist 
for an opinion as to the severity of the 
veteran's service-connected disability.  
The physician should review the veteran's 
claims file in its entirety and a copy of 
this Remand prior to offering an opinion 
as to whether it is at least as likely as 
not that the veteran's service-connected 
disability, alone, renders him in need of 
regular aid and attendance.  In so doing, 
he or she should specifically indicate 
whether the veteran's need for dialysis 
results from his service-connected 
disability.  The examiner should include 
detailed rationale for all opinions 
expressed.

2.  The RO should review the opinion to 
determine whether it complies with the 
previous instruction.  If the report or 
opinion is inadequate, it should be 
returned to the examiner for completion.

3.  Thereafter, the RO should undertake 
any other development required to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.  It should then 
readjudicate the veteran's claim.  If the 
RO denies the benefit sought, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.  

The purpose of this Remand is to obtain additional medical 
information.  By remanding this appeal, the Board intimates 
no opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



